                Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 1 of 9




1

2

3
     40 North Center Street, Suite 200
4    Mesa, Arizona 85201
     Telephone No.:       (480) 464-1111
5    Facsimile No.:       (480) 464-5692
     Email:        centraldocket@jacksonwhitelaw.com
6    Attorneys for Plaintiff
     By: Michael R. Pruitt, SBN 011792
7           Email:        mpruitt@jacksonwhitelaw.com
            Nathaniel J. Hill, SBN 028151
8           Email:        nhill@jacksonwhitelaw.com
            Grant S. Cragun, SBN 034332
9           Email:        gcragun@jacksonwhitelaw.com
10
                                UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF ARIZONA
12
     Anthony Desruisseau,
13

14
                   Plaintiff,                              Case No.:

15
     v.                                                    COMPLAINT

16   Broadband Holdings, LLC, an Arizona                   (Jury Trial Requested)
     Limited Liability Company,
17
                   Defendant.
18

19         Plaintiff Anthony Desruisseau (“Plaintiff”), by and through his counsel undersigned,
20   brings this lawsuit pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).
21                                           THE PARTIES
22         1.      Plaintiff Desruisseau is, and at all relevant times to this action has been, a single
23   man residing in Maricopa County, Arizona.
24         2.      Defendant Broadband Holdings, LLC (“Broadband” or “Defendant”) is an Arizona
25   limited liability company with its principle place of business in Maricopa County, Arizona.
26         3.      Under the FLSA, Defendant is an “employer” as defined by these statutes.
27         4.      At all relevant times, Plaintiff was an “employee” of Defendant Broadband under
28   the FLSA, 29 U.S.C. § 201, et seq.

                                                     -1-
                  Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 2 of 9




1            5.      At all material times hereto, Defendant acted in its own interest, through its agents
2    and/or employees and is therefore subject to individual liability for the actions of those agents
3    and/or employees under the FLSA.
4            6.      Defendant directed and exercised control over Plaintiff’s work and wages, at all
5    relevant times, through an enterprise or an agent.
6                                  JURISDICTIONAL ALLEGATIONS
7            7.      Claims in this action include claims arising under the illegal employment actions
8    of Broadband under the statutes of the United States involving violations of the FLSA’s wage
9    and hour provisions. Claims in this matter arise under federal statute, and thereby, this Court has
10   original jurisdiction over this action pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
11           8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) because
12   events giving rise to the claims occurred in the State of Arizona within this District.
13           9.      The United States District Court for the District of Arizona has personal jurisdiction
14   because Defendant conducts business within this District and the actions giving rise to this
15   Complaint occurred in this District.
16           10.     As provided for by the FLSA, 29 U.S.C. § 216(b), this action is brought by Plaintiff
17   for unpaid overtime wages, liquidated damages, attorneys’ fees, costs, and interest under the
18   FLSA.
19           11.     The FLSA was enacted “to protect all covered workers from substandard wages
20   and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739
21   (1981). Under the FLSA, employers are required to pay all non-exempt employees one and one-
22   half their regular rate of pay for all hours worked in excess of forty hours in a workweek. See 29
23   U.S.C. § 207.
24           12.     Broadband is a covered employer and enterprise subject to the provisions of the
25   FLSA since it is engaged in commerce and generates annual revenue in excess of $500,000.
26           13.     During the relevant time period, Plaintiff was an employee of Broadband covered
27   by the provisions and protections contained in the FLSA.
28


                                                        -2-
               Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 3 of 9




1            14.    Plaintiff’s job duties are such that he was engaged in commerce as defined by the
2    FLSA.
3                                        BACKGROUND FACTS
4            15.    At all material times, Defendant Broadband is in the cable installation industry,
5    providing end-to-end cabling installations and maintenance services for video, voice, and data
6    for large-scale residential and commercial buildings, digital conversions, and multi-dwelling
7    units of all sizes.
8            16.    Plaintiff was hired in February 2018 as a field technician for Defendant. Plaintiff’s
9    job duties included installing cable in buildings managed by Broadband, both residential and
10   commercial, including expanding services at existing sites and installing at new construction
11   sites. Plaintiff’s position required him to travel throughout Arizona and into Nevada to various
12   worksites.
13           17.    Upon his hire, Plaintiff agreed to be paid at an hourly rate above minimum wage
14   for all services performed for Broadband. Specifically, Plaintiff was hired at an hourly rate
15   equivalent to $45,000 per year, plus a monthly $500 stipend for vehicle expenses. Beginning in
16   2019, Plaintiff’s annual rate of pay was raised to $52,000.
17           18.    Plaintiff worked for Broadband five days per week for the entire duration of his
18   employment, typically working at least forty-five hours each week and often working over fifty
19   hours each week.
20           19.    At all relevant times, Plaintiff would begin his days as early as 5:00 AM either on
21   site or at the shop, would receive new “on-call” tasks at late as 5:00 PM, and stay later completing
22   on-call tasks. Plaintiff often went before 7:00 AM to purchase materials from Home Depot or
23   other supply vendors for projects for that day. Plaintiff would rarely take a break for lunch and
24   would often work as late as 10:00 PM on certain projects, including calling customers, preparing
25   equipment, and arranging his schedule.
26           20.    Despite Plaintiff’s initial belief that he was a salary and overtime exempt employee
27   of Broadband, Broadband treated him like a non-exempt employee.
28


                                                      -3-
              Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 4 of 9




1           21.    For example, in May 2018, Plaintiff noticed that he received a four hour deduction
2    in his paycheck for allegedly going home early. After Plaintiff complained to Broadband about
3    the reduction, Broadband paid Plaintiff for the time Broadband had initially deducted from his
4    paycheck.
5           22.    Despite Broadband correcting this supposed mistake, Broadband repeated this
6    conduct on several occasions, short-changing Plaintiff for time he allegedly did not work. Often
7    times this was done by Broadband reducing Plaintiff’s sick time and vacation hours without
8    Plaintiff’s knowledge.
9           23.    At one point, Plaintiff was advised that he would be deducted $75 from his
10   paycheck for allegedly missing equipment. This was simply a mistake due to DirecTV putting a
11   $75 charge on the wrong account. In response to this notification of a deduction, Plaintiff
12   reviewed his paychecks and discovered several improper deductions. Plaintiff discovered that
13   there were improper deductions from his paycheck including, but not limited to, deductions from
14   his vacation and sick leave accounts and half-day pay reductions.
15          24.    Plaintiff spoke to office manager Sean Karlin about these deductions. Mr. Karlin
16   responded that Plaintiff was a non-exempt hourly employee, not an exempt salaried employee.
17   Mr. Karlin further stated that Broadband was permitted reduce Plaintiff’s paychecks by the time
18   he was not at work. Moreover, Mr. Karlin was not willing to discuss with Plaintiff the manner in
19   which his pay was calculated or whether the deductions were appropriate.
20          25.    In early September 2019, Plaintiff was expecting to go on a work assignment to
21   Jacksonville, Florida. Considering the potential work significant time on this work trip, Plaintiff
22   again requested that Defendant confirm whether he was an exempt or non-exempt employee.
23   Defendant against refused to discuss the topic with Plaintiff and terminated Plaintiff’s
24   employment.
25          26.    Plaintiff’s request to determine his exempt or non-exempt status was a protected
26   activity under the Fair Labor Standards Act. Plaintiff’s termination was in direct retaliation for
27   Plaintiff engaging in a protected activity regarding his exemption status.
28


                                                     -4-
                Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 5 of 9




1           27.    Mr. Karlin advised Plaintiff in writing that he had been labeled a non-exempt
2    hourly employee.
3           28.    This designation was made despite Defendants failing to track the hours that
4    Plaintiff worked and despite failing to compensate Plaintiff for overtime hours that he worked.
5           29.    Upon information and belief, Plaintiff regularly worked at least 10 to 15 hours of
6    overtime each week. Plaintiff was never compensated for this time worked.
7           30.    Moreover, Broadband withheld $723.00 from Plaintiff’s final paycheck
8    purportedly for tickets Broadband purchased for Plaintiff to fly to Jacksonville that Plaintiff did
9    not use.
10          31.    Considering work performed at the beginning and end of each work day, plus travel
11   time to and from job site locations, Plaintiff estimates that he was not credited for at least several
12   hours of work each day.
13          32.    The cumulative effect was that Plaintiff was not paid overtime for working more
14   than forty hours in a workweek.
15          33.    Defendant owes Plaintiff wages for each and every workweek during which he
16   worked for Defendant for the entire duration of his employment, or for the applicable limitations
17   period.
18          34.    When an employer fails to keep complete and accurate time records, employees
19   may establish the hours worked by their testimony, and the burden of overcoming such testimony
20   shifts to the employer.
21          35.    Defendant failed to regularly and accurately maintain the record of time for the
22   entire duration of Plaintiff’s employment with Defendant. As a result, Defendant’s records of
23   Plaintiff’s time worked grossly understates the actual duration of time Plaintiff worked during
24   the entire duration of his employment with Defendant.
25          36.    Defendant neglected to pay Plaintiff overtime wages for all hours worked in excess
26   of forty hours per week. Therefore, Defendant failed to pay Plaintiff overtime wages for all hours
27   worked in excess of forty hours per workweek.
28


                                                       -5-
                 Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 6 of 9




1              37.     Furthermore, Defendant failed to compensate Plaintiff the applicable overtime
2    wages for all hours worked in excess of forty in a given workweek, violating 29 U.S.C. § 207.
3              38.     Plaintiff is a covered employee within the meaning of the FLSA.
4              39.     Plaintiff was a non-exempt employee.
5              40.     Defendant directed and exercised control over Plaintiff’s work and wages, at all
6    relevant times, through an enterprise or agent.
7              41.     Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from
8    Defendant compensation for unpaid wages, an additional equal amount as liquidated damages,
9    interest, and reasonable attorneys’ fees and costs under 29 U.S.C. § 216(b).
10             42.     Plaintiff is also entitled to recover emotional distress damages and punitive
11   damages connected to his retaliatory termination. See Lambert v. Ackerley, 180 F.3d 997 (9th
12   Cir. 1999).
13                                                 COUNT I
14                   Failure to Pay Overtime in Violation of the FLSA, U.S.C. § 201 et seq.
15             43.     All previous paragraphs of this Complaint are realleged as if set forth more fully
16   herein.
17             44.     Plaintiff was to be paid an hourly wage in exchange for services as an employee.
18             45.     Plaintiff regularly performed work in excess of forty hours each week throughout
19   his employment.
20             46.     This work was performed at Defendant’s direction and/or with Defendant’s
21   knowledge.
22             47.     Defendant failed to comply with 29 U.S.C. § 207 because Plaintiff worked for
23   Defendant in excess of forty hours per week, and Defendant failed to pay him for those excess
24   hours at the statutorily required rate of one and one-half times his regular rate of pay as required
25   by the FLSA.
26             48.     Defendant willfully violated the FLSA by failing to pay Plaintiff all wages due
27   including overtime premiums for all hours accrued beyond forty in a workweek.
28


                                                        -6-
                 Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 7 of 9




1              49.   None of the exemptions provided by the FLSA regulating the duty of employers to
2    pay overtime at a rate not less than one-and-one-half times the applicable hourly rate at which
3    employees are employed are applicable to Defendant or Plaintiff.
4              50.   The policy of not paying all overtime wages due was knowing, willful, not taken
5    in good faith, and done with the full knowledge and consent of the management of Broadband.
6              51.   Plaintiff is therefore entitled to compensation at the applicable overtime rate for all
7    hours worked in excess of forty per week, to be proven at trial, plus an additional equal amount
8    as liquidated damages, together with interest, reasonable attorneys’ fees, and costs.
9                                                  COUNT II
10                         FLSA Retaliation in Violation of 29 U.S.C. § 15(a)(3)
11             52.   All previous paragraphs of this Complaint are realleged as if set forth more fully
12   herein.
13             53.   The FLSA prohibits any person from discharging or in any other manner
14   discriminating against any employee who complains of a violation of the act or causes to be
15   instituted any proceeding under or related to the act.
16             54.   Plaintiff engaged in protected activity when he (1) complained to Defendant about
17   its unlawful failure to pay for all hours worked, including overtime owed pursuant to the FLSA,
18   (2) discussed with Defendant’s employees Defendant’s unlawful failure to pay for all hours
19   worked, including overtime owed pursuant to the FLSA, and (3) notified Defendant of its wage
20   violations.
21             55.   As a direct and proximate result of Plaintiff’s complaints about Defendant’s
22   unlawful overtime and wage practices, Plaintiff had the adverse employment action of being
23   removed from work by Defendant.
24             56.   Defendant acted in retaliation when it removed Plaintiff from his job.
25             57.   There is a causal connection between Plaintiff engaging in the protected activity
26   and the adverse employment action of removing Plaintiff from work in that but for Plaintiff
27   engaging in the protected activity, Defendant would not have ended Plaintiff’s employment.
28


                                                        -7-
               Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 8 of 9




1    Plaintiff’s protected activity was a motivating factor in the decision by Defendant to remove
2    Plaintiff from work.
3           58.     Defendant’s actions were punitive, malicious, and in direct retaliation for his
4    complaints of FLSA violations.
5           59.     As a direct and proximate result of Defendant’s retaliation, Plaintiff suffered lost
6    wages, emotional distress, embarrassment, and other economic and non-economic losses.
7           60.     Defendant’s conduct in taking adverse action against Plaintiff’s employment was
8    done with ill will, spite, malice, for the purpose of injuring Plaintiff, and with a complete
9    indifference of Plaintiff’s rights.
10          61.     Defendant’s conduct in taking adverse action toward Plaintiff’s employment
11   harmed Plaintiff and was malicious, oppressive, or in reckless disregard of his rights.
12          62.     Defendant therefore should be required to respond to Plaintiff in the form of a
13   punitive or exemplary damage award and emotional distress damage award under federal law.
14          WHEREFORE, Plaintiff demands judgment against Defendant, and prays this Court to:
15            a.    Declare and find that Defendant violated overtime provisions of the FLSA, 29
16   U.S.C. § 207, by failing to pay proper overtime wages;
17            b.    Award Plaintiff his unpaid overtime damages, to be determined at trial;
18            c.    Award Plaintiff compensatory damages, including liquidated damages pursuant to
19   29 U.S.C. § 216(b), to be determined at trial;
20            d.    Award Plaintiff compensatory and liquidated damages under 29 U.S.C. § 216(b);
21            e.    Award Plaintiff attorneys’ fees and costs as allowed by 29 U.S.C. § 216(b);
22            f.    Award Plaintiff emotional distress damages and punitive damages;
23            g.    Award Plaintiff prejudgment and post-judgment interest as provided by law; and
24            h.    Award Plaintiff such other relief as this Court deems fair and equitable, including
25   injunctive relief.
26

27

28


                                                      -8-
     Case 2:19-cv-05603-DWL Document 1 Filed 11/11/19 Page 9 of 9




1             DATED this 11th day of November, 2019.
2

3

4                               JACKSON WHITE
5
                                 /s/ Nathaniel J. Hill
6
                                By: Michael R. Pruitt, SBN 011792
7
                                      Nathaniel J. Hill, SBN 028151
                                      Grant S. Cragun, SBN 034332
8                               40 North Center Street, Suite 200
                                Mesa, Arizona 85201
9                               Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     -9-
